Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 1 of 38

SETTLEMENT AND RELEASE AGREEMENT

WHEREAS, Carlos Guajardo (“Guajardo”), Harold Manuel Baez (“Baez”),
Lenny Villao (“Villao”), Prudencio Castillo (“Castillo”), Stevan Villalba (“Villalba”),
Wilson Radhames Diaz (“Diaz”), Senen Mora (“S. Mora”), Billy Buitrago (“Buitrago”),
Reynaldo Hernandez (“Hernandez”), Nilton Gonzales (“Gonzales”), Rogelio Ramirez,
(“Ramirez”), Milton Mora (“M. Mora”), Daniel Erasto Martinez (“Martinez”), and
Eugenio Gonzalez (“Gonzalez”) (Guajardo, Baez, Villao, Castillo, Villalba, Diaz, S.
Mora, Buitrago, Hernandez, Gonzales, Ramirez, M. Mora, Martinez, and Gonzalez are
collectively referred to herein as “Plaintiffs” and individually referred to herein as
Plaintiff’) have alleged that Titan Construction Services LLC, (“Titan”), Vivi NY Corp.
(“Vivi”), Eric Mercado (“Mercado”), Juan Garcia incorrectly sued as Jose Garcia (“J.
Garcia”), and Abimael Garcia (“Garcia”) (Titan, Vivi, Mercado, J. Garcia, and Garcia are
collectively referred to herein as “Defendants”), have violated the Fair Labor Standards
Act (“FLSA”), the New York Labor Law (““NYLL”), with respect to the payment of
Plaintiffs’ wages;

WHEREAS, a collective action complaint was filed against Titan, Mercado, and
J. Garcia on February 19, 2019, in the United States District Court for the Southern
District of New York (the “Court”), bearing Docket No. 19-cv-1551 (GHW) (the
“Action”);

WHEREAS, on April 16, 2019, Plaintiffs filed an Amended Complaint including
Vivi and Garcia into the Action;

WHEREAS, Defendants have denied, and continue to deny Plaintiffs’ allegations,

and have contended that Plaintiffs’ allegations are unfounded and lack merit;

 
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 2 of 38

WHEREAS, Plaintiffs and Defendants (hereafter collectively referred to as the
“Parties”) desire to fully and finally resolve and settle in full all claims that Plaintiffs
have against Defendants, or may have against Defendants, arising under the Fair Labor
Standards Act (FLSA), New York Labor Law (NYLL), and any other statute or
ordinance governing the payment of wages by way of this Settlement and Release
Agreement (“Agreement”);

WHEREAS, on July 31, 2019, the Parties and their counsels attended court
mandated mediation related to the Action, negotiated extensively and in good faith, and
reached a settlement acceptable to the Parties that constitutes a reasonable compromise of
the bona fide disputes between the Parties;

NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth herein, the receipt and sufficiency of which is hereby acknowledged, and
incorporating the above “Whereas” clauses in this Agreement, the Parties agree as
follows:

1. In consideration of the payment to Plaintiffs by Defendants (as set forth in paragraph
2 below) of the amount of Ninety Thousand Dollars and Zero Cents ($90,000.00) (the
“Settlement Amount”), to which Plaintiffs are not otherwise entitled, Plaintiffs hereby
release and forever discharge Defendants as well as their current and former owners,
managers, supervisors, employees, directors, administrators, officers, shareholders,
accountants, attorneys, insurers and insurance catriers, heirs, executors,
administrators, agents, successors, assigns, and agents, as well as anyone employed
by or affiliated with Defendants, deemed by Plaintiffs to be “employers,” both

individually and in their official capacities, as well as Defendants’ respective parent
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 3 of 38

companies, affiliates, predecessors, successors, subsidiaries, and other related
companies, including but not limited to service and program partners, vendors, and
business partners, (all of said individuals and entities referenced above are hereinafter
collectively referred to herein jointly and severally as “Releasees”), from any and all
claims asserted in the Action as well as any and all complaints, causes of action,
lawsuits, demands, back-wages, attorney’s fees, benefits, debts, controversies,
damages, judgments, in law or equity, of any kind, nature and character, which
concern violations or allegations of unpaid compensation (including statutory,
constitution, contractual, or common law claims for unpaid regular or overtime wages,
unpaid spread-of-hours and split-shift pay, call-in pay, uniform expenses, uniform
reimbursement, improper wage statements, improper rate of pay notices, accrued
benefit time, late payment, interest, liquidated damages, attorneys’ fees and costs,
and/or statutory penalties), or civil penalties purportedly owed to Plaintiffs under the
FLSA, NYLL, New York Wage Theft Prevention Act, or any other law, regulation, or
ordinance regulating the payment of wages, which Plaintiffs, their respective heirs,
executors, administrators, agents, successors, and assigns, have, had, or hereafter can
have against Releasees, from the beginning of time to the date of this Release.
Payment of the Settlement Amount shall be apportioned amongst Defendants as
follows:

Titan, Mercado, and J. Garcia shall be jointly and severally responsible for paying the
total sum of Twenty Thousand Dollars and Zero Cents ($20,000.00) on behalf of

itself, Mercado, and J. Garcia (the “Titan Portion”); and
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 4 of 38

. Vivi and Garcia shall be jointly and severally responsible for paying the total sum of
Seventy Thousand Dollars and Zero Cents ($70,000.00) on behalf of itself and Garcia
(the “Vivi Portion”).

. Provided that: (1) each Plaintiff executes this Agreement; (2) Defendants’ counsels
receive: (i) this Agreement, fully executed and signed by each Plaintiff before a
notary; (ii) an IRS W-9 form executed by Plaintiffs (see Paragraph 4); (ii) an IRS W-
9 form executed by Plaintiffs’ counsel (see Paragraph 4); (iv) the Stipulation of
Dismissal, in the form attached as “Exhibit A,” executed by Plaintiffs’ counsel; and
(v) the Court approves this settlement and endorses the Stipulation of Dismissal, the
Settlement Amount shall be paid as follows:

By September 30, 2019, provided that all completed IRS W-9 forms are delivered to
Defendants’ counsel by September 15, 2019, and assuming all of the aforementioned
conditions are satisfied, Defendants shall make a payment of Forty Thousand Dollars
and Zero Cents ($40,000.00), which reflects the Titan Portion and the first installment
payment of the Vivi Portion (the “Initial Payment’), without withholdings and/or any
other deduction, which shall be allocated as follows:

Fifteen (15) separate checks from, or on behalf of, Titan, Mercado, and J. Garcia, in
the total amount of the Titan Portion. The Titan Portion shall be allocated among

Plaintiffs and Plaintiffs’ counsel as follows:.

 

Payee Payment Amount

 

Carlos Guajardo $533.00

 

Harold Manuel Baez $232.00

 

Lenny Villao $889.00

 

 

 

 
il.

Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 5 of 38

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudencio Castillo $533.00
Stevan Villalba $356.00
Wilson Radhames Diaz $1,167.00
Senen Mora $356.00
Billy Buitrago $1,167.00
Reynaldo Hernandez $1,000.00
Nilton Gonzales $356.00
Rogelio Ramirez $533.00
Milton Mora $1,378.00
Daniel Erasto Martinez $232.00
Eugenio Gonzalez $4,444.00
Helen F. Dalton & Associates $6,824.00
Total Payments $20,000.000

 

 

 

 

Fifteen (15) separate checks from, or on behalf of Vivi and Garcia, made payable to
Plaintiffs and Plaintiffs’ counsel in the total amount of Twenty Thousand Dollars and
Zero Cents ($20,000.00). Such payments shall be allocated among Plaintiffs and

Plaintiffs’ counsel as follows:

 

 

 

 

 

 

Payee Payment Amount
Carlos Guajardo $533.00
Harold Manuel Baez $232.00
Lenny Villao $889.00
Prudencio Castillo $533.00
Stevan Villalba $356.00

 

 

 

 
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 6 of 38

 

 

 

 

 

 

 

 

 

 

 

 

 

Wilson Radhames Diaz $1,167.00
Senen Mora $356.00
Billy Buitrago $1,167.00
Reynaldo Hernandez $1,000.00
Nilton Gonzales $356.00
Rogelio Ramirez $533.00
Milton Mora $1,378.00
Daniel Erasto Martinez $232.00
Eugenio Gonzalez $4,444.00
Helen F. Dalton & Associates $6,824.00
Total Payments $20,000.000

 

b. On October 30, 2019, and continuing on a monthly basis (every thirty days following

the due-date of the Initial Payment) for an additional nine (9) consecutive months

Vivi and Garcia shall pay the balance of the Vivi Portion ($50,000) in nine (9)

installment payments without set off and/or deduction (the “Installment Payments”).

The first eight (8) Installment Payments shall be in the total sum of $5,500, and the

last Installment Payment shall be in the total sum of $6,000. The Installment

Payments shall be allocated among Plaintiffs and Plaintiffs’ counsel as follows:

 

 

 

 

 

Payee First Eight Installment Last Installment
Payments of $5,500 Payment of $6,000
Carlos Guajardo $146.50 $160.00
Harold Manuel Baez $63.75 $69.00

 

 

 

 
Cc,

Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 7 of 38

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lenny Villao $244.00 $267.00
Prudencio Castillo $146.50 $160.00
Stevan Villalba $98.00 $107.00
Wilson Radhames Diaz | $321.00 $350.00
Senen Mora $98.00 $107.00
Billy Buitrago $321.00 $350.00
Reynaldo Hernandez $275.00 $300.00
Nilton Gonzales $98.00 $107.00
Rogelio Ramirez $146.50 $160.00
Milton Mora $379.00 $413.00
Daniel Erasto Martinez | $63.75 $69.00
Eugenio Gonzalez $1,222.00 $1,333.00
Helen F. Dalton & | $1,877.00 $2,048.00
Associates

Total Payments $5,500.00 $6,000

 

 

 

 

 

In the event that the Settlement Agreement is not approved by The Court prior to
September 30, 2019, Defendants shall either deliver the settlement checks that come
due to Plaintiffs’ counsel to be held in escrow until all of the conditions set forth in 3
are met, or deliver said checks to their respective counsel who will hold their clients
settlement checks, in escrow and send copies of the checks to Plaintiffs’ counsel via
electronic mail at avshalumovr@yahoo.com and jamespodonnell86@gmail.com_as
proof of their issuance. In the event that Defendants elect to deliver checks to their

counsel to be held in escrow, within five (5) days of Court approval of this Settlement
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 8 of 38

Agreement, Defendants counsel shall deliver the checks held in escrow for payments

that have previously come due to Plaintiffs’ counsel.

. Notwithstanding the payment provisions outlined in Paragraph 3 above, the
corresponding allocations of the Settlement Amount shall not be paid to any Plaintiff
who does not deliver a completed IRS Form W-9 to Defendants’ counsel. Similarly,
Plaintiffs’ counsel shall not receive any payment under this agreement unless he
delivers a completed IRS Form W-9 to Defendants’ counsel. The failure of one
Plaintiff (or Plaintiffs’ counsel) to deliver a completed IRS Form W-9 to Defendants’
counsel shall not delay payment to any other payee who has appropriately delivered a
completed IRS Form W-9.

. Provided that all of the conditions set forth in Paragraph 3 are met, the Initial Portion
and the Installment Payments shall be delivered in separate checks indicated in
subparagraphs 3(a)-3(b), and shall be delivered, when each becomes due, to Helen F.
Dalton & Associates, P.C., 80-02 Kew Gardens Road, Suite 601, Kew Gardens, New
York 11415. Counsels for Defendants shall hold all settlement checks in escrow until
the conditions set forth in Paragraph 3 are met.

. In consideration of the foregoing, Titan, Mercado, and J. Garcia (the “Titan
Defendants”), including their heirs, executors, assigns, directors, administrators,
officers, shareholders, owners, and agents, as well as their respective parent
companies, affiliates, predecessors, successors, subsidiaries, and other related
companies, release and forever discharge Vivi and Garcia (the “Vivi Defendants”) as
well as their heirs, executors, administrators, agents, successors, and assigns, from

any and all known and unknown claims, complaints, causes of action, cross-claims,
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 9 of 38

lawsuits, demands, attorneys’ fees, debts, controversies, damages, judgments, in law
or equity, of any kind, nature and character, which the Titan Defendants, and as
applicable, their agents, successors, and assigns, as well as their owners, directors,
officers, shareholders, executors and assigns, parent companies, predecessors, and
subsidiaries, have, had, or hereafter can have against the Vivi Defendants, from the
beginning of time to the date of this Agreement.

In consideration of the foregoing and Titan Defendants’ release, the Vivi Defendants,
including their heirs, executors, assigns, directors, administrators, officers,
shareholders, owners, and agents, as well as its respective parent companies, affiliates,
predecessors, successors, subsidiaries, and other related companies, release and
forever discharge the Titan Defendants as well as their heirs, executors,
administrators, agents, successors, and assigns, from any and all known and unknown
claims, complaints, causes of action, cross-claims, lawsuits, demands, attorneys’ fees,
debts, controversies, damages, judgments, in law or equity, of any kind, nature and
character, which the Vivi Defendants, and as applicable, their agents, successors, and
assigns, as well as their owners, directors, officers, shareholders, executors and
assigns, parent companies, predecessors, and subsidiaries, have, had, or hereafter can
have against the Titan Defendants, including, but not limited to, the cross-claims set
forth in Vivi’s Answer filed in the Action on June 19, 2019 (Docket No. 32) from the
beginning of time to the date of this Agreement.

Defendants may issue an IRS form 1099 to Plaintiffs and Plaintiffs’ counsel reflecting
the amounts paid pursuant to Paragraph 3, at the appropriate time. Plaintiffs agree to

hold Releasees harmless, and indemnify Releasees from any payments Releasees may
10.

11.

Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 10 of 38

be required to make to any taxing authority resulting from the payment of the
Settlement Amount, the issuance of a form 1099, or as a result of Plaintiffs’ failure to
pay any taxes related to said income.

Titan Defendants’ failure to pay the Titan Portion shall not constitute a breach of this
Agreement by the Vivi Defendants, or a default of any of their obligations herein.
Likewise, Vivi Defendants’ failure to pay the Vivi Portion shall not constitute a
breach of this Agreement by the Titan Defendants, or a default of any of their
obligations herein.

Further, the release given by Plaintiffs herein shall become fully effective and binding
upon the Court’s approval of this settlement and endorsement of the Stipulation of
Dismissal.

Concurrently with the execution of this Agreement, the Vivi Defendants shall each
execute an Affidavit of Confession of Judgment in the forms attached hereto as
Exhibit B. Vivi’s counsel shall provide Plaintiffs’ counsel with said executed
Affidavit of Confession of Judgment. The Affidavit of Confession of Judgment will
be held in escrow by Plaintiffs’ counsel. In the event the Vivi Defendants are in
default of any of the payments they are required to make pursuant to Paragraphs 3
and its subparagraphs of this Agreement, Plaintiffs’ counsel shall provide fourteen
(14) calendar days’ written notice to Vivi’s counsel via email to
asolomon@kdvlaw.com and jsanchez@kdvlaw.com of Plaintiffs’ intent to file the
Affidavits of Confession of Judgment with the clerk of court of any court of
competent jurisdiction for judgment to be entered against Vivi and Garcia, jointly and

severally, declaring the sum of $140,000.00 immediately due and payable, less any
12.

13.

Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 11 of 38

payments already made by Vivi pursuant to this Agreement. Vivi will have fourteen
(14) calendar days to remedy its default before Plaintiffs file the Affidavits of
Confession of Judgment. Upon Vivi’s complete satisfaction of all of the payments
required pursuant to Paragraph 3 and its subparagraphs of this Agreement, Plaintiffs’
counsel will return the Affidavit of Confession of Judgment to Vivi’s counsel. Vivi
and Garcia consent to jurisdiction of the United States District Court, Southern
District of New York, and the New York County Supreme Court, for purposes of
filing and enforcing the Affidavit of Confession of Judgment and/or for any and all
purposes relating to the enforcement of this Agreement and/or any judgment entered
in connection with this Agreement. |

Without limiting the foregoing, should any check issued by Vivi bounce or be
dishonored, all subsequent checks issued by Vivi under this Agreement shall be
certified checks.

Plaintiffs promise and represent that they will withdraw, with prejudice, any and all
outstanding administrative complaints or charges, filed with any federal, state and
local agencies/administrative bodies, and will also withdraw with prejudice this
Action, as well as any and all other lawsuits, claims, demands, or actions pending
against Defendants and Releasees, both individually and in their/its official capacities,
that concern violations or allegations of unpaid compensation (including minimum
wage, late payment, overtime, unpaid spread-of-hours and split-shift pay, accrued
benefit time, liquidated damages, and/or statutory penalties) purportedly owed to
Plaintiffs under the FLSA, the NYLL, or any other law, regulation, or ordinance

regulating the payment of wages. In the event any such complaints, charges, lawsuits,
14.

15.

16.

Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 12 of 38

claims, demands, or actions are not withdrawn or are filed due to circumstances
beyond the control of Plaintiffs, Plaintiffs will execute such papers or documents as
the requesting party determines may be necessary to have said complaint, charge,
lawsuit, claim, demand or action dismissed with prejudice. Should Plaintiffs (or any
Plaintiff) file a charge against Defendants, asserting any claim released herein, with
any agency, or cooperate with an investigation with any agency, Plaintiffs
acknowledge that this Agreement shall bar them from receiving monetary
compensation in connection therewith.

Plaintiffs acknowledge that they have received sufficient consideration as set forth in
this Agreement. Plaintiffs expressly acknowledge that the release provisions herein
shall be given full force and effect in accordance with each and all of the terms and
provisions expressed herein.

Plaintiffs acknowledge that, upon payment by Defendants of all the sums payable
under this Agreement, they have been paid in full for all time worked and are owed
no other forms of compensation, including, but not limited to, any wages, tips,
overtime, minimum wage, spread of hours pay, call-in pay, vacation or sick pay,
accrued benefits, bonuses or commissions.

Except as set forth herein, this Agreement shall not be cited in any matter for any
purpose against Defendants or Releasees, their affiliates, subsidiaries, predecessors,
successors, assigns, and any of their respective officers, directors, employees,
administrators, benefit plans, welfare plans, deferred compensation plans or long-term
incentive plans, or as proof of liability of any sort. Under no circumstances shall this

Agreement, or the resolution of the Action, be cited as evidence in any proceeding
17,

18.

19,

20.

Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 13 of 38

against Defendants or Releasees for any purpose, unless required by law. Provided,
however, that this paragraph shall not limit, obstruct or otherwise impede Plaintiffs
from enforcing this Agreement.

The Parties agree that, in an action arising from any alleged breach by any party of
the Agreement, the prevailing party will be entitled to costs and expenses, including
reasonable attorneys’ fees, incurred in enforcing said provisions and/or defending any
action(s). Furthermore, should any party threaten to breach this Agreement, such
party understands that such breach or threatened breach can cause irreparable harm,
thereby warranting injunctive relief, subject to the approval of the Court. In that
event, the non-breaching party will be entitled to an injunction, subject to the
approval of the Court, with no posting requirement. The breaching party shall be
liable for all costs and fees associated with securing the appropriate injunctive relief.
Plaintiffs acknowledge that this Agreement does not constitute an admission by
Defendants of any wrongful action or violation of any federal or state statute, or
common law rights, including those relating to the provisions of any law or statute
concerning employment actions, or an admission by Defendants that Plaintiffs’
claims have merit. In fact, Plaintiffs acknowledge that Defendants explicitly refute
and deny any claims of wrongdoing.

This Agreement shall not be interpreted in favor of or against either party on account
of such party’s counsel having drafted this Agreement.

Plaintiffs acknowledge that they have not divested, hypothecated, or otherwise
bargained away any interest they possess in their purported claims. Plaintiffs

acknowledge and represent that they know of no other person or entity that holds a
21,

22.

23.

24,

25.

Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 14 of 38

remunerative interest in any plausible legal claims they could assert, and Plaintiffs
acknowledge and represent that there are no other persons or entities with standing to
bring any plausible legal claims that could have been asserted by Plaintiffs on
Plaintiffs’ behalf.

Plaintiffs and Defendants are competent to enter into this Agreement. Plaintiffs and
Defendants are not affected or impaired by illness, use of alcohol, drugs, medication
or other substances or otherwise impaired. Plaintiffs and Defendants are not a party
(or parties) to any bankruptcy, lien, creditor-debtor or other proceeding which would
impair their right to settle all claims, and to release any claims to the extent any such
release is given herein, both known and unknown, pursuant to this Agreement and/or
to fulfill their obligations hereunder.

All parties confirm that they have not been induced by any representation or promise
that does not expressly and unequivocally appear in this Agreement or by any act or
omission of Defendants and/or Plaintiffs to execute this Agreement.

This Agreement constitutes the entire agreement between the Parties with respect to
the settlement of the Action and the release of Plaintiffs’ claims contained herein.

The Parties agree that they shall execute any other instruments and/or documents that
are reasonable or necessary to implement this Agreement, including, but not limited
to, the Stipulation of Dismissal annexed hereto as “Exhibit A.”

The invalidity or unenforceability of any provisions of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect. As the Parties understand that this Agreement must be

judicially approved by the Court, and as the Parties recognize the binding nature of
26.

27.

28.

Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 15 of 38

their agreement to resolve the Action, should the Court decline to approve this
Agreement, the Parties agree to revise and re-submit this Agreement to the Court to
achieve judicial approval of same.

This Agreement may only be modified, altered or changed in writing, signed by the
Parties and approved by the Court.

This Agreement shall be subject to and governed by the laws of the State of New
York without giving effect to principles of conflicts of law. The United States
District Court for the Southern District of New York shall retain jurisdiction to
enforce this Agreement.

This Agreement may be executed in any number of counterparts, each of which shall
be deemed to be an original as against any party whose signature appears thereon, and
all of which shall together constitute one and the same instrument. In addition, any
ADOBE PDF scanned copies or facsimiled copies of the Agreement, executed in any
number of counterparts, shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and the same
instrument. All other notices and documents set forth herein shall be delivered to
counsel for the Vivi Defendants, Aaron N. Solomon, Esq. and Jaime Sanchez, Esq.,
Kaufman Dolowich & Voluck, LLP, 135 Crossways Park Drive, Suite 201,
Woodbury, New York 11797; (516) 681-1100; facsimile (516) 681-1101;
asolomon@kdvlaw.com and jsanchez@kdvlaw.com; counsel for the Titan
Defendants, Glenn Grindlinger, Esq. and Bryn Goodman, Esq., Fox Rothschild LLP,
101 Park Avenue, New York, New York 10178; (212) 905-2305; facsimile (212)

692-0940; gerindlinger@foxrothschild.com and bgoodman@foxrothschild.com, and
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 16 of 38

counsel for Plaintiffs, James O’Donnell, Esq., Helen F. Dalton & Associates, P.C.,
80-02 Kew Gardens Road, Suite 601, Kew Gardens, New York 11415, (718) 263-
9591; jamespodonnell86@gmail.com.

29. Plaintiffs represent that they have been advised to consult legal counsel regarding this
Agreement prior to their execution of the same. Plaintiffs further represent that they
have been provided the opportunity to review this Agreement. Plaintiffs fully
understand all of the provisions of this Agreement and are executing same freely and

voluntarily.

IN WITNESS WHEREOF, Plaintiffs and Defendants have duly executed this

 

 

 

 

 

‘ERIC i cape
|

 

JUAN GARCIA INCORRECTLY SUED AS JOSE
GARCIA )
TITAN GONSTRUCTION SERVICES LLC

By: vAvw GARecah
Title: ACT REC

 

VIVINY CORP.
By:
Title:

 

ABIMAEL GARCIA
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 17 of 38

counsel for Plaintiffs, James O'Donnell, Esq., Helen F. Dalton & Associates, P.C.,

80-02 Kew Gatdens Road, Suite 601, Kew Gardens, New York 11415, (718) 263-

9591; jamespodonnell86@gmail.com.

29, Plaintiffs represent that they have been advised to consult legal counsel regarding this
Agreement prior to their execution of the same. Plaintiffs further represent that they
have been provided the opportunity to review this Agreement. Plaintiffs fully

understand all of the provisions of this Agreement and are executing same freely and

voluntarily,

IN WITNESS WHEREOF, Plaintiffs and Defendants have duly executed this

Settlement Agreement and General Release freely and voluntarily.

 

ERIC MERCADO

 

JUAN GARCIA INCORRECTLY SUED AS JOSE
GARCIA

 

TITAN CONSTRUCTION SERVICES LLC

  

 

 

 

 

 
 
 
 

 
 

MATTHEW J RAL

Notary Public - State of New York

: NO, 01RA6393487
Qualified in Rockland County

| My Cammission Expires Jun 17, 2023

Only WolariZe4 Abimae) Gores

    
   
   
 
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 18 of 38

[INTENTIONALLY LEFT BLANK]
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 19 of 38

 

CARLO ARDO

STATE OF NEW YORK }
iS.S,

COUNTY OF Lodo e2er s }

On Sephevad ey #2. _, 2019, before me personally came CARLOS
GUAJARDO, to me known, and known to me to be the individual described in, and who

executed the foregoing Settlement Agreement and Release, and duly acknowledged to me

L. Let & &s uf7 ZL \

‘NOTARY, BI ic Ih \

Notary Public,/State of New York
No. 01NA5077017
Qualified in} Queens County 2%
Commission Explres April 28, 205

that he executed the same.

     
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 20 of 38

Horo d baece

HAROLD MANUEL BAEZ

STATE OF NEW YORK }
18.8,

COUNTY OF ¢ we €fe7 4% }

On Sop pounbu “2, 2019, before me personally came HAROLD

MANUEL BAEZ, to me known, and known to me to be the individual described in, and
who executed the foregoing Settlement Agreement and Release, and duly acknowledged

to me that he executed the same. , ,

 
  

NOTARY PUB
Nah Janas aur vork

ublic, State oF

Notary No. 01050770 i ¢ a:

Qualified in Queens County Pe g
Commission Expires April 28,
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 21 of 38

 

LENNY VILLAO
STATE OF NEW YORK }
18.8.
COUNTY OF }
On , 2019, before me personally came LENNY

 

VILLAO, to me known, and known to me to be the individual described in, and who
executed the foregoing Settlement Agreement and Release, and duly acknowledged to me

that he executed the same.

 

NOTARY PUBLIC
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 22 of 38

ie Udencio $ CoSki Nor.
PRUDENCIO CASTILLO

STATE OF NEW YORK }
1S.S.

COUNTY OF _Quv e175 }

On seplew: be / 2) _, 2019, before me personally came PRUDENCIO

 

CASTILLO, to me known, and known to me to be the individual described in, and who

executed the foregoing Settlement Agreement and Release, and duly acknowledged to me

hale A A f |

NOTARY” YBLIC \
aviJanash ~
Notary Publi¢, State of New York

No. 01JA5077017
Qualified In Queens County
Commission Expires April 28, 20:

that he executed the same.
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 23 of 38

 

 

ST VILTAYBA

STATE OF NEW YORK }
18.8.

COUNTY OF Qvedcus }
On seyle ube /2.__, 2019, before me personally. came STEVAN

VILLALBA, to me known, and known to me to be the individual described in, and who
executed the foregoing Settlement Agreement and Release, and duly acknowledged to me

that he executed the same.

 

Qualified in Qheens Cour
in ¢ nty
Commission Expires April 28, 2023
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 24 of 38

AM Yh ye: |
LSO EAMES DIAZ

STATE OF NEW YORK }
. 1S.S.
COUNTY OF (Rvetu S }

On seppl-en bec /2., 2019, before me personally came WILSON
RADHAMES DIAZ, to me known, and known to me to be the individual described in,
and who executed the foregoing Settlement Agreement and Release, and duly

acknowledged to me that he executed the same.

wi f
Ae tt fr f
NOTAR@4

PAShC |-———
Notary Public, State of New York
No. 01045077017
Qualified in Queens County
Commission Expires April 28, 20.2
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 25 of 38

k=

SENEN MORA~ a

STATE OF NEW YORK }
18.8,

COUNTY OF Que id 5 }

 

On sey embey /2. , 2019, before me personally came SENEN

MORA, to me known, and known to me to be the individual described in, and who

executed the foregoing Settlement Agreement and Release, and duly acknowledged to me

that he executed the same.
7 JL hrf
——_

hack
Notary Public iv as

 

of N
No, See evan York

Qualified in Quee
ne
ommission Expires Apri 28, Bok =
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 26 of 38

BlliPrctvagecs

BILLY /BUITRAGO

STATE OF NEW YORK }
18.5.
COUNTY OF Wvétas 3

On 24a /, tnd ty /2. _,2019, before me personally came BILLY BUITRAGO,
to me known, and known to me to be the individual described in, and who executed the
foregoing Settlement Agreement and Release, and duly acknowledged to me that he

executed the same.

#

Lak Db.t

NOTARY PUBL) |
N ‘Leah
Clary Plipf ey danas
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 27 of 38

(heesabls Hory

 

REYNAEMO HERNANDEZ
STATE OF NEW YORK }

18.8.
COUNTY OF _(u }

 

 

On ot yi bev /2 , 2019, before me personally came REYNALDO
HERNANDEZ, to me known, and known to me to be the individual described in, and

who executed the foregoing Settlement Agreement and Release, and duly acknowledged

A “
Kol. JYli~

NOTARY PUBLIC f
Leah anash
Notary Publig, State of New York
Q No, Oren
ualified in Queens County
Commission Expires April 28, 20.2

  
 

to me that he executed the same.
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 28 of 38

ML ih LSnea es

NILTON GONZALES

STATE OF NEW YORK }
1S.S.

COUNTY OF Quee & }

On sepl ‘Ciy he. frm , 2019, before me personally came NILTON
GONZALES, to me known, and known to me to be the individual described in, and who
executed the foregoing Settlement Agreement and Release, and duly acknowledged to me

that he executed the same.

Lead Lyon

NOTARY —
eah Janash

Public, State of New York
Notary No. 01uA5077017

Qualified in Queens County Be
Commission Expires April 28, 304
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 29 of 38

 

 

STATE OF NEW YORK }
| $8.8.
COUNTY OF _ (Yue ¢27 < }

On Septeur hes JR, 2019, before me personally came ROGELIO

RAMIREZ, to me known, and known to me to be the individual described in, and who
executed the foregoing Settlement Agreement and Release, and duly acknowledged to me

that he executed the same. ,

o A . a Ly f
PE el. ie hi ot, LY be oo] a

 

ZIC

Janash

, State of New York
\)1JA5077017

Qualified In Queens County xs
Commission Expires April 28, 20@2L<¢

 
   
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 30 of 38

 

MILTON MORA
STATE OF NEW YORK }

1S.S.
COUNTY OF QGoeewss }

on Sept ole nh tx /2., 2019, before me personally came MILTON MORA to

me known, and known to me to be the individual described in, and who executed the

foregoing Settlement Agreement and Release, and duly acknowledged to me that he

Stay PU 7
L i

No. O1UAS
Qualifiec ed in Queene unity

MMission Expires April 28, 202$

executed the same.

 

 

Com
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 31 of 38

DANIEL ERASTO MARTINEZ

STATE OF NEW YORK }
18.5.

COUNTY OF vee CCS }
On Sep | ete be 2 § , 2019, before me personally came DANIEL ERASTO

MARTINEZ, to me known, and known to me to be the individual described in, and who
executed the foregoing Settlement Agreement and Release, and duly acknowledged to me

that he executed the same.

, S
kab ?-FE >
NOTARY Pupric —f—~

Leah Janash
Notary Public, State of New York
Q No. O1JA5077017
ualitied In Queene County —— “9

Commission Expires April 28, 20
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 32 of 38

STATE OF NEW YORK

COUNTY OF Gvetns 3}

oped)

EWGENIO GONWALEZS

On sept tyy bey Z2_, 2019, before me personally came EUGENIO

GONZALEZ, to me known, and known to me to be the individual described in, and who

executed the foregoing Settlement Agreement and Release, and duly acknowledged to me

that he executed the same.

Commission Expires April 28, 20S

  

NOTARY P IC c

LeaJanash ~
Notary Public, State of New York
No. 01445077017
Qualified in Queens County |

Steg Lhiy- 4
I

2
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 33 of 38

EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

CARLOS GUAJARDO, HAROLD MANUEL
BAEZ, LENNY  VILLAO, PRUDENCIO
CASTILLO, STEVAN VILLALBA, WILSON
RADHAMES DIAZ, SENEN MORA, BILLY
BUITRAGO, REYNALDO HERNANDEZ,
NILTON GONZALES, ROGERIO RAMIREZ,
MILTON MORA, DANIEL ERASTO
MARTINEZ, and EUGENIO GONZALEZ,
individually and on behalf of all others similarly
situated,

Plaintiffs,

-against-

TITAN CONSTRUCTION SERVICES LLC, VIVI
NY CORP., and ERIC MERCADO, JOSE
GARCIA and ABIMAEL GARCIA, as individuals,

Defendants.

 

Xx

Case No.: 19 Civ. 1551 (GHW)

STIPULATION OF DISMISSAL
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 34 of 38

IT IS HEREBY STIPULATED AND AGREED, by and between the Parties in
the above captioned action through their undersigned counsel that, in accordance with
Rule 41(a)(1)(A)Gi) of the Federal Rules of Civil Procedure, the Complaint in the above-
captioned action-and all claims alleged therein be dismissed with prejudice, with each

party to bear their own fees and costs; and

IT IS FURTHER STIPULATED AND AGREED THAT that Plaintiffs Carlos
Guajardo (“Guajardo”), Harold Manuel Baez (“Baez”), Lenny Villao (“Villao”),
Prudencio Castillo (“Castillo”), Stevan Villalba (“Villalba”), Wilson Radhames Diaz
(“Diaz”), Senen Mora (“S. Mora”), Billy Buitrago (“Buitrago”), Reynaldo Hernandez
(“Hernandez”), Nilton Gonzales (“Gonzales”), Rogelio Ramirez (“Ramirez”), Milton
“Mora (“M, Mora”), Daniel Erasto Martinez (“Martinez”), and Eugenio Gonzalez,
(“Gonzalez”) are precluded from bringing any further claims under the Fair Laboi
_ Standards Act, the New York Labor Law, or any OTHER federal, state or local law, for
unpaid wages, including overtime pay, for the period set forth in Plaintiffs’ Complaint,
This Court shall retain jutisdiction to enforce the Parties’ Settlement and Release

Agreement,

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be

executed in counterparts with scanned PDF or facsimile signatures treated as originals.

Dated: Oceolye ¢ a »:2019 Dated bbe 4. , 2019

 

 

Kaufman Dolowich &Voluck, LLP Helen F, Dalton & Associates, P.C,
Attorneys for Defendants Attorneys for Plaintiffs

Vivi NY Corp, and Abimael Garcia, yf

| Ppec Wy Cal oman ce Chee JY

By: Aaron N-Solomon, Esq, 3 P, O'Donnell, Esq, .
135 Crossways Park Drive, Ste, 201 80. ew Gardens Road, Suite 601
Woodbury, New York 11797 - Kew Gardens, New York 11415

(516) 681-1100 (718) 263-9591

Dated: ss 2019 Dated eg 2019
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 35 of 38

Fox Rothschild LLP

Attorneys for Defendants

Titan Construction Services LLC

Eric Mercado :

Juan Garcia, incorrectly sue ose Garcia
Tf Thy
AA / 1¥/2of 7

By: Glenn S: Grindlinger, Esq.
101 Park Avenue, 17 Floor

New York, New York 10178

(212) 878-7900

SO-ORDERED

 

Hon. U.S.D.J,
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 36 of 38

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i

CARLOS GUAJARDO, HAROLD MANUEL
BAEZ, LENNY  VILLAO, PRUDENCIO
CASTILLO, STEVAN VILLALBA, ‘WILSON
RADHAMES DIAZ, SENEN MORA, BILLY
BUITRAGO, REYNALDO HERNANDEZ,
NILTON GONZALES, ROGERIO RAMIREZ,
MILTON MORA, DANIEL ERASTO
MARTINEZ, and EUGENIO GONZALEZ,
individually and on behalf of all others similarly
situated,

Plaintiffs,
-against-

TITAN CONSTRUCTION SERVICES LLC, ViVi
NY CORP,, and ERIC MERCADO, JOSE
GARCIA and ABIMAEL GARCIA, as individuals,

Defendants,

x

Case No.: 19 Civ. 1551 (GHW)

AFFIDAVIT FOR JUDGMENT BY CONFESSION

STATE OF NEW YORK

COUNTY OF V¢ CIA lane

) |
) sS.:
)

Abimael Garcia being duly sworn, deposes arid says:
1. Iam aprincipal of Defendant Vivi NY Corp. (the “Corporate Defendant”),
2. Tam duly authorized to make this affidavit putsiant to § 3218 of the New York Civil
Practice Law atid Rules, in support: of Plaintiffs’ application for the entry of a
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 37 of 38

judgment by confession against myself and the Corporate Defendant in the above-
captioned action. ,
This is a judgment to be confessed for money due. The facts out of which the debt
atose and that the sum, confessed is justly due are set forth below.
I execute this Confession of Judgment:
(a) on behalf of the Corporate Defendant, located at 22 Rock Drive, Valley
Cottage, New York 10989; and
(b) on my own behalf, individually. My business address is 22 Rock Drive, Valley
Cottage, New York 10989, and the address. of my residence is:
72. Vents (x alley coliriea,News YORK (OFF ,
This confession of judgment is for a debt justly due to plaintiffs relating to past-due
amounts owed to plaintiffs by defendants in settlement of plaintiffs’ claims for wages,
including overtime compensation under the Fair Labor Standards Act and New York

 

Labor Law,

The Corporate Defendant and I hereby confess judgment herein; and authorize the
entry thereof in favor of Plaintiffs, in the amount of $140,000, less any payment made
to the Plaintiffs by and/or on behalf of the Corporate Defendant and/or myself
pursuant to the Settlement Agreement (the “Agyeement”) between the parties dated
Sepfennboeaa_ 25, 2019.

The Corporate Defendant and J hereby consent to the jurisdiction of the United States
District Court, Southern District of New York., as well as the New York Supreme
Court and/or any other court of competent jurisdiction.

This Confession of Judgment is not for the purpose of securing the plaintiffs against a
contingent liability.

The Corporate Defendant and I hereby waive all procedural and substantive defenses
that we may possess with regard to plaintitts’ claim for the amount of $140,000, less
any payment made to the Plaintiffs by and/or on behalf of the Corporate Defendant
and/or myself pursuant to the Settlement Agreement (the “Agreement”) between the

parties dated Septtenh Qe 2%, 2019.
Case 1:19-cv-01551-OTW Document 53-1 Filed 10/04/19 Page 38 of 38

10, The Corporate Defendant and I hereby confess judgment and authorize this confessed
judgment to be entered with the clerk of any court of competent jurisdiction,

Dated: Gockl und __, New York

Se plember AT", 2019 na

[| f \

GARCIA — arr. kocle p<

 

 

 

eo

 

co

 
  
    

   

MATTHEW J R Valley ott4€@ ;
STATE OF NEW YORK Notary Public » State of New York d ye,
NO. 01RA6393487 104

   

Qualified in Rockland ¢ ?
My Commission Expires Jun 17,2023 ;

 

}
8.8,
COUNTY OF Roc Kl)

rh ,
On ky bral, 2019, before me personally came Abimael Garcia, to me known,
and known to me to be the individual described in, and who executed the foregoing
Affidavit for Judgment by Confession, and duly acknowledged to me that he executed the

Same,

, LE A an
ee
a oe.
ified = aa

By: aeytper. Crore a Cpa eet?
Title: Haisigee Yelle s Colt vars

  
 
   

   
    

MATTHEW J RAU

STATE OF NEW YORK }

 
    

Notary Public - State of New York
£ 18.8. NO. 01RA6393487
l TN Qualified in Rockland County
co TY OF ock'b } My Conumission Expires Jun 17, 2023

 

| jhe :

On =f lor al 2019, before me petsonally came Abimael Garcia and
acknowledged himself or herself to be an officer of Vivi NY Corp., and that he, as such,
being authorized so to do, executed the foregoing Affidavit for Judgment by Confession
for the purposes therein contained, by signing his name for Vivi NY Corp.

NOTARY PUBL? 2~
